Order entered September 19, 2017




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-16-01416-CR
                                     No. 05-16-01417-CR

                                SUSAN GAY PRUITT, Appellant

                                              V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 380th Judicial District Court
                                    Collin County, Texas
                   Trial Court Cause Nos. 380-82407-2014 & 380-82408-2014

                                          ORDER
        Before the Court is appellant’s September 18, 2017 motion for extension of time to file

her brief. We GRANT the motion and ORDER the brief received September 18, 2017 filed as

of the date of this order.

                                                     /s/   LANA MYERS
                                                           JUSTICE